          Case 3:19-cv-01356-VC Document 95 Filed 09/18/20 Page 1 of 3




ANDREW P. BRIDGES (CSB No. 122761)                ROBERT B. OWENS (CSB No. 77671)
abridges@fenwick.com                              rowens@ogrlaw.com
CRYSTAL NWANERI (CSB No. 318955)                  OWENS & GACH RAY
cnwaneri@fenwick.com                              10323 Santa Monica Boulevard, Suite 102
FENWICK & WEST LLP                                Los Angeles, CA 90025
801 California Street                             Telephone: (310) 553-6611
Mountain View, CA 94041                           Facsimile: (310) 954-919
Telephone: 650 988-8500
Facsimile: (650) 938-5200                         CRAIG S. HILLIARD (Pro Hac Vice)
                                                  chilliard@stark-stark.com
JEDEDIAH WAKEFIELD (CSB No. 178058)               STARK & STARK, P.C.
jwakefield@fenwick.com                            993 Lenox Drive, Bldg. Two
MATTHEW B. BECKER (CSB No. 291865)                Lawrenceville, NJ 08648
mbecker@fenwick.com                               Telephone: (609) 895-7346
FENWICK & WEST LLP                                Facsimile: (609) 895-7395
555 California Street, 12th Floor
San Francisco, CA 94104                           Attorneys for Plaintiffs
Telephone: (415) 875-2300                         MON CHERI BRIDALS, LLC and
Facsimile: (415) 281-1350                         MAGGIE SOTTERO DESIGNS, LLC

Attorneys for Defendant
CLOUDFLARE, INC.


                                UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                  (SAN FRANCISCO DIVISION)

MON CHERI BRIDALS, LLC, et al.,
                                               Case No.: 19-cv-01356-VC
                  Plaintiffs,
                                                STIPULATION AND [PROPOSED] ORDER
v.                                              VACATING CASE MANAGEMENT
                                                CONFERENCE AND AMENDING CASE
CLOUDFLARE, INC., and DOES 1–500,               MANAGEMENT SCHEDULE
Inclusive,
                                                Judge: Judge Vince Chhabria
                  Defendants.                   Date Action Filed: March 14, 2019




STIPULATION AND [PROPOSED] ORDER VACATING                            CASE NO.: 19-CV-01356-VC
CASE MANAGEMENT CONFERENCE & AMENDING
CASE MANAGEMENT SCHEDULE
            Case 3:19-cv-01356-VC Document 95 Filed 09/18/20 Page 2 of 3




       The parties to the above-entitled action jointly submit this stipulated request in accordance

with the Court’s September 9, 2020 Order Re Case Management Order (Dkt. 91) to: (1) vacate the

September 22, 2020 case management conference and (2) amend the current case management

schedule.

       The parties believe that the September 22, 2020 case management conference is

unnecessary given the adjustment to the case schedule, and thus request that the Court vacate it.

       The parties submit the following revised schedule for dispositive motions to comply with

paragraph 39 of the Court’s Standing Order:

               Plaintiffs’ Opening Brief on April 16, 2021

               Defendant’s Opening/Opposition Brief on May 14, 2021

               Plaintiffs’ Opposition/Reply Brief on June 18, 2021

               Defendant’s Reply Brief on July 16, 2021

               Hearing on Dispositive Motions on August 5, 2021, at 10:00 a.m.

       A declaration pursuant to Civil L.R. 6-2 accompanies this document.



Dated: September 16, 2020                     FENWICK & WEST LLP



                                              /s/ Jedediah Wakefield
                                              Jedediah Wakefield

                                              Attorneys for Defendant
                                              CLOUDFLARE, INC.




STIPULATION AND [PROPOSED] ORDER VACATING         1                         CASE NO.: 19-CV-01356-VC
CASE MANAGEMENT CONFERENCE & AMENDING CASE
MANAGEMENT SCHEDULE
Case 3:19-cv-01356-VC Document 95 Filed 09/18/20 Page 3 of 3
